Case 2:19-cv-13401-ES-SCM Document 11 Filed 11/15/19 Page 1 of 2 PageID: 103




 Patrick J. Cerillo. Esq.
 Patrick J. Cerillo. LLC
 4 Walter Foran Blvd., Suite 402
 Flernington, NJ 08822
 Attorney ID No. 01481-1980
 T: (908) 284-0997
 F: (908) 284-0915
 pjcerillolavthcorncast.net
 A ttorneys for Plain/if

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
 MALIBU MEDIA. LLC.

       Plaint ifC
                                                Case No. 2:1 9-cv-1 3401-ES-SCM

 JOl IN DOE. subscriber assigned IP
 address 24.228.232.123.

       Defendant.
                                        /

            PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                   WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe

 (“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms.

 Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.

 John Doe was assigned the IP Address 24.228.232.123. Pursuant to Fed.R.Civ.P.

 41 (a)( I )(A)fl) Defendant John Doe has neither answered Plaintilis Complaint nor

 tiled a motion for summary judgment.

                                            1
Case 2:19-cv-13401-ES-SCM Document 11 Filed 11/15/19 Page 2 of 2 PageID: 104




       Consistent herewith Plaintiff consents to the Court having its case closed 4c-

 adminigtrativc purpo3ca.

       Dated: November 14, 2019               Respectibily submitted.

                                              By: Is! Patrick J. Cerillo
                                              Patrick J. Cerillo. Fsq.
                                              Patrick J. Cerillo. LLC
                                              4 Walter Foran Blvd.. Suite 402
                                              Flemington, NJ 08822
                                              Attorney ID No. 01481-1980
                                              1: (908) 284-0997
                                              F: (908)284-0915
                                              pjcerilloiaw(&comcasLnet
                                              A ttornei sJbr Plaintiff



                            CERTIFICATE OF SERVICE

       I hereby certifr that on November 14. 2019. I electronically filed the

 foregoing document with the Clerk of the Court and all parties using the CM/ECF

 system. Participants in the case who are registered CM/ECF users will be served

 by the CM/ECF system


                                              By: /s! Patrick I Cerillo
                                              Patrick J. Cerillo. Esq.
     SOO


                            U.S.D.J.
                  9




                                          2
